Citation Nr: 0013479	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-19 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including a major depressive disorder and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
RO.  The veteran was notified of the decision by a letter in 
May 1998.  The veteran testified at a hearing at the RO in 
February 1999.


FINDING OF FACT

Evidence has been presented which implicitly links PTSD with 
the veteran's military service.


CONCLUSION OF LAW

The claim of service connection for psychiatric disability is 
well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order to make a claim of service 
connection well grounded.  There must be competent (medical) 
evidence of a current disability, competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service, and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
This third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d at 1468.

Establishing service connection for PTSD requires that there 
must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(1999); 64 Fed. Reg. 32,807-32,808 (1999).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 
(1999).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that she has major depressive disorder 
and PTSD because a male superior raped her on 30 or 40 
occasions during service, from December 1980 to May 1982.  
She also reported that another male raped her on a date 
during the summer of 1981.  She contends that, because she 
has had a dissociative defense syndrome, which caused her to 
dissociate herself from situations involving high stress or 
trauma, she took no affirmative action during the rapes, but 
did not consent to the sexual intercourse.  Although the 
veteran's service medical records contain no indication of 
any in-service personal assault incident, the Board notes 
that her statements with respect to her in-service stressors 
are accepted as true for the purpose of determining whether 
the claim is well grounded.  See King v. Brown, 5 Vet. App. 
19, 21 (1993).  

The veteran's service medical records do include pre-service 
private treatment reports, dated from June 1978 to July 1979, 
which show that she experienced traumatic incidents.  These 
incidents included being physically abused by her mother 
during early childhood, and being placed into foster care 
from age six to 12.  At age 12, she attempted to live with 
her father and stepmother, but at age 14, was placed into 
another foster home.  She was found to have adjustment 
reaction of adolescence with probable characteristics of 
borderline personality.  It was noted that she would continue 
to need treatment and help with establishing and maintaining 
satisfying relationships.

Post-service treatment records, statements from the veteran, 
and lay statements from an ex-boyfriend and friend, show that 
she has reported her in-service stressors, which she argues 
are the foundation of her current psychiatric problems, 
including PTSD.  Of particular significance is a July 1996 VA 
examination report where the veteran reported her in-service 
rape incidents as well as having been sexually abused by her 
great uncle when she was a child.  The examiner, who appeared 
to have relied on the veteran's account of what happened in 
service, provided diagnoses of PTSD and major depressive 
disorder.  The examiner opined that the veteran's major 
depressive disorder was secondary to PTSD, and that PTSD was 
related to both the veteran's childhood and military 
experiences.  The examiner further opined that it was only 
following the rape, and the veteran's entry into therapy, 
which reminded the veteran of both the rape and her childhood 
experiences, that the veteran developed the full criteria for 
PTSD.  

The reasonable inferences made from reading the July 1996 VA 
examiner's report, together with letters from the veteran, 
lead the Board to conclude that the veteran's claim of 
service connection for psychiatric disability is well 
grounded.  In other words, there is a strong suggestion by 
competent authority that the veteran has PTSD that is linked 
to military service.  Under these circumstances, the Board 
finds that the claim of service connection is well grounded.  
See 38 U.S.C.A. § 5107(a); Cohen (Douglas), 10 Vet. App. at 
136-37.  


ORDER

The claim of service connection for psychiatric disability is 
well grounded; to this extent, the appeal is granted.



REMAND

Because the Board has concluded that the claim of service 
connection is well grounded, VA has a duty to assist the 
veteran in the development of facts pertaining to her claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Epps, supra.

As noted above, service connection for PTSD requires that 
there must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(1999).  In this case, as there is no evidence that the 
veteran was engaged in combat with the enemy or that the 
claimed stressors are related to such combat, there must be 
corroborative evidence of the claimed in-service stressors.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), 
(f); Cohen (Douglas), 10 Vet. App. at 138.

Victims of in-service personal assault may find it difficult 
to produce evidence to support the occurrence of the 
stressor.  Special evidentiary procedures for PTSD claims 
based on personal assault were consequently established in 
February 1996 in VA's Adjudication Procedure Manual, M21-1 
(M21-1), Part III, para. 5.14c (Feb. 20, 1996), and were a 
substantially expanded version of former M21-1, Part III, 
para. 7.46c(2) (Oct. 11, 1995) (evidence of behavior changes 
that may indicate occurrence of personal assault as in-
service stressor in PTSD context).  See YR v. West, 11 Vet. 
App. 393, 398-99 (1998); Patton v. West, 12 Vet. App 272, 277 
(1999).  The Court has held that the M21-1 provisions in para 
7.46 dealing with PTSD are substantive rules that are the 
equivalent of VA regulations.  Cohen (Douglas), 10 Vet. App. 
at 139; Patton, 12 Vet. App at 277.  Moreover, the Court has 
held that VA must follow the new provisions in para. 5.14c.  
YR, supra.  (The new provisions of para. 5.14c were in effect 
at the time of the April 1997 RO decision.)

Provisions of para. 5.14c describe the unique problems 
veterans face in documenting their claims for personal 
assault.  It further details the sensitive nature of these 
cases, the development of evidence to support their claims, 
and examples of markers, or behavior changes/patterns that 
may have occurred at the time of the incident that may 
indicate the occurrence of an in-service stressor based on 
personal assault.  See Patton, 12 Vet. App. at 278-80 
(outlining VA process for seeking corroboration where 
unequivocal diagnosis of PTSD identifies stressor as personal 
assault during service).

Specifically, M21-1, Part III, para. 5.14c, states in 
pertinent part:

(1) Veterans claiming service connection for disability 
due to an in-service personal assault face unique 
problems documenting their claims.  Personal assault is 
an event of human design that threatens or inflicts 
harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking.  
Although most often these incidents involve female 
veterans, male veterans may also be involved.  Care must 
be taken to tailor development for a male or female 
veteran.  These incidents are often violent and may lead 
to the development of PTSD secondary to personal 
assault.  It is possible for someone to develop symptoms 
of PTSD as a result of this type of stressful 
experience. . . .
(2) Because assault is an extremely personal and 
sensitive issue, many incidents of personal assault are 
not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence 
to support the occurrence of the stressor.  Therefore, 
alternative evidence must be sought.
				*		*		*
(8) Rating board personnel must carefully evaluate all 
the available evidence.  If the military record contains 
no documentation that a personal assault occurred, 
alternative evidence might still establish an in-service 
stressful incident.  Behavior changes that occurred at 
the time of the incident may indicate the occurrence of 
an in-service stressor.  Examples of behavior changes 
that might indicate a stressor are (but not limited to):  
(a) Visits to medical or counseling 
clinic or dispensary without a specific 
diagnosis or specific ailment; . . .

(d) Changes in performance or performance 
evaluations; . . . 
(h) Evidence of substance abuse such as 
alcohol or drugs; 
(i) Increased disregard for military and 
civilian authority;
(j) Obsessive behavior such as overeating 
or undereating; . . .
(l) Increased interest in tests for HIV 
or sexually transmitted diseases; . . .
(o) Breakup of a primary relationship.

(9) Rating boards may rely on the preponderance of 
evidence to support their conclusions even if the record 
does not contain direct contemporary evidence.  In 
personal assault claims, secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to 
the medical diagnosis by a VA neuropsychiatric 
physician. 

M21-1, Part III, para. 5.14c(1)-(2), (8)(a), (8)(d), (8)(h)-
(j), (8)(l), (8)(o), (9).

Of particular pertinence to this case are the provisions of 
subparagraphs (8) and (9), above, stating that "behavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor" (M21-1, 
Part III, para. 5.14c(8)), and that "secondary evidence may 
need interpretation by a clinician, especially if it involves 
behavior changes" and that "evidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician."  
(M21-1, Part III, para. 5.14c(9)).  When read together, 
subparagraphs (8) and (9) show that in personal assault cases 
the Secretary has undertaken a special obligation to assist a 
claimant, here one who has submitted a well-grounded claim, 
in producing corroborating evidence of an in-service 
stressor. 

Based on a review of the record, the Board finds that the 
veteran exhibited behavior changes in service and agrees with 
May 13, 1997, letter from the Chief of Veterans Service 
Center to the Rating Board, May 16, 1997, letter from the 
Director to Director of Compensation and Pension (C&P) 
Service, and February 6, 1998, letter from the Director to 
Director of C&P Service, outlining the veteran's behavior 
changes.  See M21-1, Part III, para. 5.14(c)(8).  The 
veteran's behavior changes during service included, but not 
limited to, receiving treatment for sexually transmitted 
diseases and vaginal-related problems, receiving two non-
judicial punishments resulting in two demotions, counseling 
for alcohol abuse, a breakup of her primary relationship 
(divorce), weight gain, and alcohol abuse.

Because there is evidence of behavior changes, it should now 
be determined whether these changes indicate the occurrence 
of a stressor.  Secondary evidence needs interpretation by a 
clinician, particularly if it involves behavior changes, and 
evidence that documents such behavior changes requires 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician.  M21-1, Part III, para. 
5.14(c)(9); Patton, supra.  The Board finds that this is 
especially true where the veteran now claims to have had a 
dissociative disorder that accounted for her behavior.

The Board also notes that the April 1999 supplemental 
statement of the case (SSOC) indicates that the veteran 
testified at the RO in February 1999.  The transcript of that 
hearing, however, has not been associated with the claims 
file and needs to be obtained.

Finally, the Board finds that it would be useful to schedule 
the veteran for a VA psychiatric examination that takes into 
account any supporting evidence of the claimed stressors, or 
lack thereof, in light of the fact that the veteran has not 
had a formal VA examination since July 1996.  38 C.F.R. 
§ 19.9 (1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the transcript 
of the veteran's February 1999 RO hearing 
as mentioned in the April 1999 SSOC.


2.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent information 
that could support her claim.

3.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for psychiatric 
disability that has not already been made 
a part of the record.  The RO should 
assist the veteran in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  

4.  Because there is evidence of behavior 
changes during service which might 
indicate the occurrence of stressful 
experiences, the RO should obtain 
interpretation of such evidence by a 
clinician, specifically a VA 
neuropsychiatrist, as provided in M21-1, 
Part III, para. 5.14(c)(9).  The VA 
neuropsychiatrist should refer to the 
claims file in determining whether the 
veteran's exhibited behavior changes were 
suggestive of someone who experienced 
personal assault trauma during service.  
As part of this process, the veteran 
should be examined.  All indicated tests 
and studies, including psychological 
testing, should be performed.  The 
examiner should be asked to comment on 
whether the veteran had experienced a 
dissociative disorder and whether she now 
experiences any psychiatric disability 
that can be linked to military service, 
particularly any stressor deemed 
corroborated by evidence of behavior 
changes, etc.  

If PTSD is not found, the examiner should 
explain such a finding in light of the 
July 1996 VA examination 

report showing a diagnosis of PTSD.  The 
relationship of any other psychiatric 
diagnosis to military service or to PTSD 
should be described and any such 
relationship found should be reconciled 
with opinions set forth in the July 1996 
VA examination report.  The examiner 
should also specifically comment on and 
indicate agreement or disagreement with 
the July 1996 VA examination report to 
the effect that the veteran's psychiatric 
problems may have begun in childhood, but 
that such pre-existing pathology was 
exacerbated due to her experiences during 
service.  The examination report should 
include complete rationale for all 
opinions expressed.

5.  The RO should then re-adjudicate the 
claim.  If the benefit sought is denied, 
a SSOC should be issued specifically 
including the provisions of M21-1, Part 
III, para. 5.14(c).  

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until she receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



